Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on October 14, 2022. Claims 1-5,8-20 are currently pending. 

Specification
In view of the response filed on 10/14/2022 clarifying the language of paragraphs [0004] and [0043] the objections made against those paragraphs in the office action of 4/14/2022 have been withdrawn. 
The disclosure is objected to because of the following informalities: Replacement paragraph [0007] recites “Please amend paragraph [00043] as follows”, which should read --Please amend paragraph [0007] as follows--.   
Appropriate correction is required.

Claim Objections
In view of the amendment received on 10/14/2022 clarifying the language of claim 1 the claim objections made against claim 1-20 in the office action of 4/14/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment received on 10/14/2022 clarifying the language of claim 16 the 112 rejections made against claim 16 in the office action of 4/14/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “an actuator configured to activate the pinching member”, however claim 1 from which claim 4 depends has been amended to recite that the pinching member includes an actuator, therefore it is unclear whether applicant is reciting an additional actuator or the same actuator as now recited within amended claim 1, clarification is required. For the purposes of examination the actuator has been interpreted to be same actuator recited within claim 1. Claim 5 directly depends from claim 4 and is also rejected to for the reasons stated above regarding claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5,10,14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,583,523 to Kleinke et al. (Kleinke) in view of US 2012/0053672 to Gharib et al. (Gharib) (previously cited).
In reference to at least claim 1
Kleinke teaches an implantable heart assist device and method of implanting same which discloses a system configured to be at least partially implanted in mammal along an aorta (e.g. aorta compressing means, Col. 3, line 1-15, Col. 6, lines 3-7, claim 1), the system comprising: a pinching member (e.g.  aorta compressing means, Col. 3, ll. 1-15, Col. 6, ll. 3-7, 32, heart assist device 10 including aorta compressor 32, Figs. 1-2) comprising a second biocompatible material (e.g. suitable materials inherently imply a biocompatible material being used since the device is placed within the body, Col. 6, lines 12-22, Col. 11, ll. 38-46), the pinching member configured to surround at least a second portion the outer surface of the aorta at a second location along the aorta, wherein the pinching member further comprises an actuator configured to actuate compression of the aorta (e.g. pulse source 38 located within heart assist device 10, Fig. 2; compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, Col. 4, l. 64 - Col. 5, line 4, Col. 8, lines 30-39) and a control unit configured to generate an activation signal  at an activation rate and transmit the activation signal at the activation rate to the actuator (e.g. electronic control circuits, Col. 3, lines 27-32 control the pulse source 38 located within heart assist device 10, Fig. 2; compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, Col. 4, l. 64 - Col. 5, line 4, Col. 8, lines 30-39), and wherein the actuator is configured to receive the activation signal at an activation rate and in response to the activation signal, repeatedly compress the aorta at the second location at the activation rate to pump fluid within the aorta in a desired pumping direction (e.g. compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, Col. 4, l. 64 - Col. 5, line 4, Col. 8, lines 30-39). Kleinke  does not explicitly teach an inelastic member comprising a biocompatible material, the inelastic member configured to surround at least a portion of an outer surface of an aorta at a first location along the aorta. 
Gharib teaches correction and optimization of wave reflection in blood vessels which discloses a system configured to be at least partially implanted in a mammal along an aorta (e.g. aorta 28 and 20, Figs. 1-2) that includes an inelastic member (e.g. 10, Fig. 1; 42a, Fig. 2, band made from any suitable material, para. [0033], [0036]-[0037]) configured to surround at least a portion of an outer surface of an aorta at a first location along the aorta (e.g. member 42a surrounds an outer surface of the aorta, Fig. 2). The inelastic member utilizes reflective wave to lessen the workload on the patient’s heart (e.g. para. [0008], [0031]-[0033]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kleinke to include an elastic member configured to surround at least a portion of an outer surface of an aorta at a first location along the aorta, as taught by Gharib, in order to yield the predictable result of providing a member that utilizes reflective wave to lessen the workload on the patient’s heart. 
In reference to at least claim 4
Kleinke modified by Gharib teaches a system according to claim 1. Kleinke further discloses an actuator configured to activate the pinching member to compress the aorta in response to the activation signal (e.g. pulse source 38 located within heart assist device 10, Fig. 2; compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, Col. 4, l. 64 - Col. 5, line 4, Col. 8, lines 30-39). 
In reference to at least claim 5
Kleinke modified by Gharib teaches a system according to claim 4. Kleinke further discloses wherein the pinching member comprises first and second arms (e.g. heart assist device 10 includes gripping devices 33, 35, Fig. 2) and wherein the actuator is configured to cause a distance between the first and second arms to decrease and increase in response to the activation signal (e.g. compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, gripping devices alternatingly squeeze and release the aorta, Col. 4, l. 64 - Col. 5, line 4, Col. 6, ll. 1-11, Col. 8, lines 30-39).  
In reference to at least claim 10 
Kleinke modified by Gharib teaches a system according to claim 6. Kleinke further discloses a power supply configured to deliver electrical power to the pinching member (e.g. battery pack 40, Fig. 2, Col. 3, lines 27-32, pulse source energized by a source of electrical power in the form of a battery pack, Col. 4, l. 64 - Col. 5, l. 4), wherein the pinching member is configured to use the electrical power to repeatedly compress the aorta in response to the activation signal (e.g. compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, gripping devices alternatingly squeeze and release the aorta, Col. 4, l. 64 - Col. 5, line 4, Col. 6, ll. 1-11, Col. 8, lines 30-39). 
In reference to at least claim 14
Kleinke modified by Gharib teaches a system according to claim 1. Kleinke further discloses wherein the control unit is further configured to control a magnitude of a wave created within the aorta in response to the compression of the aorta by the pinching member (e.g. compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, gripping devices alternatingly squeeze and release the aorta, Col. 4, l. 64 - Col. 5, line 4, Col. 6, ll. 1-11, Col. 8, lines 30-39).
In reference to at least claim 16
Kleinke modified by Gharib teaches a system according to claim 6. Gharib further discloses a second inelastic member, wherein the second inelastic member is configured to be positioned upstream from the pinching member (e.g. reflection-changing elements can be implanted at multiple locations in the vasculature at the same time, Fig. 4, para. [0035], [0040]), and to at least partially reflect in the direction of the pinching member, a reflected wave received from the pinching member in response to blood flow through the aorta (e.g. reflective wave to lessen the workload on the patient’s heart, para. [0008], [0031]-[0032], [0035], [0040]). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second inelastic member configured to at least partially reflect in the direction of the pinching member, since it has been held that mere duplication of the essential working parts of a device only involves routine skill in the art, see MPEP 2144.04 (VI).
In reference to at least claim 17 
Kleinke modified by Gharib teaches a system according to claim 6. Kleinke further discloses wherein the pinching member is further configured to generate a pressure wave within the aorta in response to compressing the aorta (e.g. compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, gripping devices alternatingly squeeze and release the aorta, Col. 4, l. 64 - Col. 5, line 4, Col. 6, ll. 1-11, Col. 8, lines 30-39). Gharib further discloses wherein the inelastic member is configured to generate a reflected wave in response to receiving a pressure wave (e.g. pressure wave reflection site, para. [0009]). 
In reference to at least claim 18
Kleinke modified by Gharib teaches a system according to claim 17. Gharib further discloses wherein the inelastic member is configured to generate the reflected wave towards one or more of: a heart, carotid arteries, or renal arteries of the mammal (e.g. inelastic member utilizes reflective wave to lessen the workload on the patient’s heart, para. [0008], [0031]-[0032]). 
In reference to at least claim 19
Kleinke modified by Gharib teaches a system according to claim 6. Gharib further discloses a second inelastic member comprising the biocompatible material, the second inelastic member configured to surround at least a portion of the outer surface of the aorta at a third location along the aorta. (e.g. multiple inelastic members, 12, 10, 42a-c, Figs. 1-2, para. [0033], [0037]).  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second inelastic member comprising the biocompatible material, the second inelastic member configured to surround at least a portion of the outer surface of the aorta at a third location along the aorta, since it has been held that mere duplication of the essential working parts of a device only involves routine skill in the art, see MPEP 2144.04 (VI). 
In reference to at least claim 20
Kleinke modified by Gharib teaches a system according to claim 6. Kleinke further discloses comprising a second pinching member comprising the second biocompatible material, the second pinching member configured to surround at least a portion the outer surface of the aorta at a third location along the aorta (e.g. a pair of first and second spaced-apart gripping means, claims 6-7). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second pinching member comprising the second biocompatible material, the second pinching member configured to surround at least a portion the outer surface of the aorta at a third location along the aorta, since it has been held that mere duplication of the essential working parts of a device only involves routine skill in the art, see MPEP 2144.04 (VI).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,583,523 to Kleinke et al. (Kleinke) in view of US 2012/0053672 to Gharib et al. (Gharib) as applied to claim 1 further in view of US Patent No. 4,809,676 to Freeman (Freeman) (previously cited). 
In reference to at least claim 2
Kleinke modified by Gharib teaches a system according to claim 1. Kleinke further discloses  the use of suitable biocompatible materials for the components of the device (e.g. suitable materials inherently imply a biocompatible material being used since the device is placed within the body, Col. 6, lines 12-22, Col. 11, ll. 38-46), but does not explicitly teach wherein the pinching member comprises one or more of: a synthetic biocompatible material, living cells, a tissue-derived matrix or a hydrogel. 
Freeman teaches a heart assist device and method for implanting it which discloses a pinching member (e.g. 10, Fig. 1) that comprises one or more of: a synthetic biocompatible material, living cells, a tissue-derived matrix or a hydrogel (e.g. synthetic biocompatible material, Col. 6, lines 10-14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kleinke modified by Gharib to include a sleeve that is composed of a synthetic biocompatible material such as a medical grade thermoplastic material, as taught by Freeman, over the aorta compressor device in order to yield the predictable result of providing a material that will reduce rejection by the body. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the pinching member comprises one or more of: a synthetic biocompatible material, living cells, a tissue-derived matrix or a hydrogel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07. 
In reference to at least claim 3
Kleinke modified by Gharib and Freeman teaches a system according to claim 2. The specification discloses that it was known within the art that cardiomyocytes grafted in the wall of the abdominal aorta or inferior vena cava have shown to survive, grow and spontaneously contract within the wall (e.g. para. [0007] of specification), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kleinke to include utilizing a graft that includes cardiomyocytes as such material is known within the art and would yield the predictable result of providing a biocompatible material similar to native healthy heart tissue that can survive, grow and spontaneously contract within the aortic wall. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the pinching member comprises cardiomyocytes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,583,523 to Kleinke (Kleinke) in view of US 2012/0053672 to Gharib et al. (Gharib) as applied to claim 1 further in view of US 2008/0194905 to Walsh (Walsh) (previously cited). 
In reference to at least claim 8
Kleinke modified by Gharib teaches a system according to claim 1. Kleinke further discloses a control unit (e.g. electronic control circuits, Col. 3, lines 27-32) but does not explicitly teach wherein the control unit is further configured to set the activation rate to a first frequency value to cause a first wave dynamic property during a systolic phase of a cardiac cycle, and set the activation rate to a second frequency value to cause a second wave dynamic property during a diastolic phase of the cardiac cycle, wherein the first wave dynamic property is different than the second wave dynamic property.
Walsh teaches vessel or sac wall treatment and cardiac assist device which discloses a system that boost the secondary pump action of the heart by dampening the time dependent blood pressure profile during systole, and enhancing the time dependent blood pressure profile during diastole, thereby reducing heart load and improving aortic and coronary artery blood flow (e.g. para. [0002]) the system includes a cuff (e.g. 1101, Fig. 1) that allows vessel expansion (time dependent systolic pressure dampening) and vessel contraction (boost time depend diastolic pressure discharging) (e.g. para. [0105], [0121]) allowing a response that resembles the native healthy aorta to be achieved (e.g. para. [0203]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kleinke modified by Gharib with the teachings of Walsh to include the controller being able to set the activation rate to a first frequency value to cause a first wave dynamic property during a systolic phase of a cardiac cycle, and set the activation rate to a second frequency value to cause a second wave dynamic property during a diastolic phase of the cardiac cycle, wherein the first wave dynamic property is different than the second wave dynamic property in order to yield the predictable result of providing the ability to control operation of the pinching member to closely resemble the native healthy heart tissue. 
In reference to at least claim 9
Kleinke modified by Gharib and Walsh teaches a system according to claim 8. Walsh further discloses wherein the first wave dynamic property corresponds to a reduction in cardiac load on a heart and wherein the second wave dynamic property corresponds to an increase in blood flow to coronary arteries of the heart (e.g. dampening the time dependent blood pressure profile during systole, and enhancing the time dependent blood pressure profile during diastole, thereby reducing heart load and improving aortic and coronary artery blood flow, para. [0002]).

Claims 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,583,523 to Kleinke et al. (Kleinke) in view of US 2012/0053672 to Gharib et al. (Gharib) as applied to claim 1 further in view of US 2007/0038016 to Gharib et al. (Gharib ‘016) (previously cited).
In reference to at least claim 11
Kleinke modified by Gharib teaches a system according to claim 1. Kleinke further discloses a control unit (e.g. electronic control circuits, Col. 3, lines 27-32) but does not explicitly teach wherein the pinching member is further configured to generate a wave within the aorta in a first direction when the activation rate is a first frequency value and wherein the pinching member is configured to generate a wave within the aorta in a second direction opposite the first direction when the activation rate is a second frequency value different than the first frequency value.
Gharib ‘016 teaches an impedance pump used in bypass grafts which discloses an actuator (e.g. 120, Fig. 1) that includes a pinching portion (e.g. 200, Fig. 2) in which a controller may control the periodicity of the pinching, the duty cycle of the pinching to adjust the pressure increase or decrease to pump body fluid (e.g. para. [0013]-[0014]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kleinke modified by Gharib with the teachings of Gharib ‘016 to include the controller being able to control the periodicity of the pinching, the duty cycle of the pinching to generate a wave within the aorta in a first direction when the activation rate is a first frequency value and wherein the pinching member is configured to generate a wave within the aorta in a second direction opposite the first direction when the activation rate is a second frequency value different than the first frequency value in order to yield the predictable result of providing the ability to control operation of the pinching member after installation allowing the system to adjust fluid characteristics to match the demand of the flow needed to meet the demands of the patient.     
In reference to at least claim 12
Kleinke modified by Gharib teaches a system according to claim 1. Kleinke further discloses a control unit (e.g. electronic control circuits, Col. 3, lines 27-32) but does not explicitly teach select the activation rate to increase blood flow to carotid arteries of the mammal. 
Gharib ‘016 teaches an impedance pump used in bypass grafts which discloses an actuator (e.g. 120, Fig. 1) that includes a pinching portion (e.g. 200, Fig. 2) in which a controller may control the periodicity of the pinching, the duty cycle of the pinching to adjust the pressure increase or decrease to pump body fluid in a desired way (e.g. para. [0013]-[0014]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kleinke modified by Gharib with the teachings of Gharib ‘016 to include the controller being able to control the periodicity of the pinching, the duty cycle of the pinching to adjust the pressure increase or decrease to pump body fluid such as blood in a desired way in order to yield the predictable result of providing the ability to control operation of the pinching member to adjust fluid characteristic to match the demand of the flow needed to meet the demands of the patient.     
In reference to at least claim 13
Kleinke modified by Gharib teaches a system according to claim 1. Kleinke further discloses a control unit (e.g. electronic control circuits, Col. 3, lines 27-32) but does not explicitly teach select the activation rate to increase blood flow to renal arteries of the mammal. 
Gharib ‘016 teaches an impedance pump used in bypass grafts which discloses an actuator (e.g. 120, Fig. 1) that includes a pinching portion (e.g. 200, Fig. 2) in which a controller may control the periodicity of the pinching, the duty cycle of the pinching to adjust the pressure increase or decrease to pump body fluid in a desired way (e.g. para. [0013]-[0014]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kleinke modified by Gharib with the teachings of Gharib ‘016 to include the controller being able to control the periodicity of the pinching, the duty cycle of the pinching to adjust the pressure increase or decrease to pump body fluid such as blood in a desired way in order to yield the predictable result of providing the ability to control operation of the pinching member to adjust fluid characteristic to match the demand of the flow needed to meet the demands of the patient.     
In reference to at least claim 15
Kleinke modified by Gharib teaches a system according to claim 1. Gharib further disclose the inelastic member being configured to generate a reflected wave in the direction of a heart of the mammal in response to blood flow through the aorta  (e.g. inelastic member utilizes reflective wave to lessen the workload on the patient’s heart, para. [0008], [0031]-[0032]). Kleinke further discloses a control unit (e.g. electronic control circuits, Col. 3, lines 27-32) but does not explicitly teach wherein the pinching member is further configured to reduce or eliminate the reflected wave prior to the reflected wave reaching the heart.
Gharib ‘016 teaches an impedance pump used in bypass grafts which discloses an actuator (e.g. 120, Fig. 1) that includes a pinching portion (e.g. 200, Fig. 2) in which a controller may control the periodicity of the pinching, the duty cycle of the pinching to adjust the pressure increase or decrease to pump body fluid (e.g. para. [0013]-[0014]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Kleinke modified by Gharib with the teachings of Gharib ‘016 to include the controller being able to control the periodicity of the pinching, the duty cycle of the pinching to reduce or eliminate the reflected wave prior to the reflected wave reaching the heart in order to yield the predictable result of providing the ability to control operation of the pinching member to closely resemble the native healthy heart tissue.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the pinching member, Kleinke discloses a system configured to be at least partially implanted in mammal along an aorta (e.g. aorta compressing means, Col. 3, line 1-15, Col. 6, lines 3-7, claim 1), the system comprising: a pinching member (e.g.  aorta compressing means, Col. 3, ll. 1-15, Col. 6, ll. 3-7, 32, heart assist device 10 including aorta compressor 32, Figs. 1-2) comprising a second biocompatible material (e.g. suitable materials inherently imply a biocompatible material being used since the device is placed within the body, Col. 6, lines 12-22, Col. 11, ll. 38-46), the pinching member configured to surround at least a second portion the outer surface of the aorta at a second location along the aorta, wherein the pinching member further comprises an actuator configured to actuate compression of the aorta (e.g. pulse source 38 located within heart assist device 10, Fig. 2; compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, Col. 4, l. 64 - Col. 5, line 4, Col. 8, lines 30-39) and a control unit configured to generate an activation signal  at an activation rate and transmit the activation signal at the activation rate to the actuator (e.g. electronic control circuits, Col. 3, lines 27-32 control the pulse source 38 located within heart assist device 10, Fig. 2; compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, Col. 4, l. 64 - Col. 5, line 4, Col. 8, lines 30-39), and wherein the actuator is configured to receive the activation signal at an activation rate and in response to the activation signal, repeatedly compress the aorta at the second location at the activation rate to pump fluid within the aorta in a desired pumping direction (e.g. compressing and releasing of the aorta is accomplished in synchronism with the heartbeat, Col. 4, lines 30-39, Col. 4, l. 64 - Col. 5, line 4, Col. 8, lines 30-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0045654 to  Connor which teaches an implanted extracardiac device for circulatory assistance. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792